Citation Nr: 1428493	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to November 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 1987 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2010.  

This case was remanded in March 2010 and has been returned for review by the Board.


FINDING OF FACT

The medical evidence of record indicates that it is more likely than not that hypertension is related to military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  In light of in-service treatment for elevated blood pressure, continuing symptoms, and two medical opinions relating this disability to military service, the Board finds that the diagnosed hypertension is etiologically related to military service.  Therefore, entitlement to service connection for this disability is in order.  

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for hypertension is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


